
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 322
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Brady of
			 Pennsylvania (for himself and Mr.
			 Gerlach) submitted the following resolution; which was referred to
			 the Committee on Natural
			 Resources
		
		RESOLUTION
		Recognizing the National Center for the
		  American Revolution for its role in telling the story of the American
		  Revolution and its continuing impact on struggles for freedom, self-government,
		  and the rule of law throughout the world and encouraging the Center in its
		  efforts to build a new Museum of the American Revolution.
	
	
		Whereas the American Revolution secured the independence
			 of the United States and made possible a vibrant system of self government
			 based on liberty and equality;
		Whereas the history and ideas of the American Revolution
			 have sustained the Nation through its moments of greatest peril, and inspired
			 many of its greatest achievements;
		Whereas the National Center for the American Revolution is
			 the steward of a nationally significant collection of artifacts, manuscripts,
			 and artwork from the period of the American Revolution;
		Whereas the National Center for the American Revolution
			 has committed itself to establishment of a new “Museum of the American
			 Revolution” that is to be built in Philadelphia, Pennsylvania, just steps from
			 Independence Hall, the Liberty Bell, Carpenter’s Hall, and Christ
			 Church;
		Whereas the Museum of the American Revolution will be
			 built in one of the Nation’s most historic neighborhoods, visited by many
			 millions of people from around the world each year;
		Whereas the Museum of the American Revolution will tell
			 the entire story of the American Revolution, providing a context for heritage
			 tourists as they travel to other Revolutionary-era sites in Philadelphia and
			 throughout the United States;
		Whereas the National Center for the American Revolution is
			 actively working to be a “connector” to other American Revolution organizations
			 and sites through its Web site and with collaborative programming; and
		Whereas the National Center for the American Revolution
			 and its proposed Museum of the American Revolution will provide future
			 generations with both a physical and a virtual venue to learn the story of the
			 American Revolution: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the contribution of the National Center for the American Revolution
			 to the preservation of the story of the founding of the United States and
			 expresses its support for the Center’s efforts to establish an appropriate
			 museum to tell this story to future generations.
		
